Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150857                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150857
                                                                    COA: 314579
                                                                    Ingham CC: 11-000565-FC
  YUMAR ANTONIO BURKS,
          Defendant-Appellant.

  _________________________________________/

          On January 14, 2016, the Court heard oral argument on the application for leave to
  appeal the December 2, 2014 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we VACATE that part of the Court of Appeals opinion holding that second-
  degree child abuse under MCL 750.136b(3)(b) is a necessarily included lesser offense of
  first-degree child abuse. The Court of Appeals did not need to reach this issue because
  that instruction was never requested in the trial court. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2016
           s0119
                                                                               Clerk